By the Court, Bronson, J.
Where the notice or other paper occupies only one of the halves of a sheet, the other half, on *376which the letter is directed, is a sufficient wrapper within the meaning of the rule. We have so held on several occasions.
After the attorney of record has left the state with the fixed intention of taking up his residence in another place, his name can no longer be used for the purpose of carrying on his unfinished business. It cannot be done by his law partner. There should be a substitution. The attorney in whose name a lawsuit is conducted, must reside within the state, so that he can be reached by the orders of the court in case his client or the opposite party should complain of any mal-practice. The papers before us leave the question in some, doubt whether the attorney had ceased to be a resident of this state at the time the notice was served. 'The defendant has merits; and, on the whole, the proper course will be to set aside the inquest, and leave the costs to abide the event of the suit..
Ordered accordingly.